OFFICE   OF THE   ATTORNEY     GENERAL       OF TEXAS
                                  AUSTIN
GROVERSELLERS
*Tm”“n Gcnr”*L




  Honorable BFuoe L. Parker
  County Attorney
  oray Oouaty
  Pnmpa, Texar

  Ibar   8lrr                         Oplalon  no. O-6848
                                      Re,   ~Whother pot-m
                                             torest ou de
                                             am a valid
                                             the
                                             a de
                You have requeoted   the opialon     o
 ‘on the    followlagSaotual
              “The tax oollecto
         his delinquent

                                                    emltles  oud
                                                    oalorcm tax
                                                   ntorost are
                                                   ot ooat laue




                                                                          231



 Bonorable Bruc~e L. Parker,   page 2



       texes
          and
           =----T   naltles   due by such delinquent;
       such property may e sold for the payment of
       the taxes and penalties
                                                        and
                                  due by such delinquent,
       under uu$h regulations    as the Legislature   may
       pr ovlde .  (Bnphasls ours)
            Under the deolrlon  of the Supreme Court of Texas
  in Jones v. Wllllanis, 45 3.W. (26) 130, 136, it was held that 1.
              “section   15 of Article 8 of the Constltu-
       tlon provides a desorlptlve     legal term for ex-
       actions which maybe imposed by the Legislature
       Sor failure     to pay property taxen, namely, ‘Den-
       altles, I’a oommon-law term ,,lmplylng punishment.
            The questlcnthere     involved was whether or not In-
 terest end penalties    oonstituted    a part of the tax which-
 wature        oould not remit by general law, in violation      of
 Seotion 56, Article   3, Constitution     of Texas.  The court held
 thst lntsrest   was a penalty end that gelther formed a part of
 the tgx so es to pr,event their .reysaion      by genaral lawi     .
              In the case OS City of San Antonio v. Toepperwlen,
  104 Tax.’ 43, 133 S.bl. 416, the question was involved es to
- whether the provio5ons of Section 15 of Article     8. of thei
  Constitution,   supra, created such a lien aa.would attach to
  s homestead despite the provisions    of 3ectlon 50, Article   16,
  of the Constitution.    There was also involved the question
  ss to whether or not the purchaser of a homestead belonglog
  to a deoti.dent UDOOwhloh delinquent   taxes. lntcrest   end penal-
  ties had aoorueh and who purchased suoh h&nestcad, subject to
  the lien for all taxes which had accrued thereon, uas person-
  ally, lla@le for the payment. of such taxes and penalties.
            Th8 oourt ,held es followsr
             “3eotlon 15 of article    8 of the Constltutlon
      .of this state reads as follows:       ‘The annual as-
       sesament made upon landed property shall be a
       speolal lien thereon, and all property,      both reel
       and gersonal,  belonging   to any delinquent   tax-
       payer shall be liable    to seizure and sale for
       the payment of all the taxes atid panalties      due
       by ouoh delinquent 1 and such property may be
       sold for the payment of the taxes end pcnalt 18s
       due. by suoh delinquent,   under euoh regulations
         ’
                                                  #




                                                        .               252



Hoaornble Bruoe L:Pmker,             page   3


             as the ~&lalF&tuFe m8y pPOVld8.’       The plain nnd
    :        unmlatakable meaning of the language quoted sub-
    .'       jeots all landed property in this state to sale
             for assessment of taxes lawfully made thereon
             and for all pannltles   provided by law which may
             noorue ou account of delinquencies      in the pay-
             ment of such taX8S.    'All  landed   property'  is a
             comprehensive phrase,   end the Constitution     makes
             no dlstlnotlon   8s to the use which ma be made
3            0r it.    The language comprehends all 1 and8
             whether it be 8 homestead or not.       th3 pZ'8SUme
             that it would Boot be contended that seotlon 15,
             art. 8, Would not be suffloleut      to make the home-
             stend liable   Sor the penalties   if the Conatltu-
             tloa did not contain seotloa 50, art. 16. . . i"             r-,

             After dit%poslng of the question of the validity     of
the oonstltutlonal     lien for both the taxes and penalties,     the
aourt holds aa follows es to the personal lleblllty        of the
QliPOh8lWr.I
             I        The purohaser of property   lncumber-
     8d Wit'ikOiloe      always buys it subject to a pre-
     vious valid lieu,      but he does not, although he
     mny express.the      8fSeot of his purchase la terms
     by saying that he purchased It subject to the           -~
     lien, become per8Onally liable      for the debt.
             Onrss Y. &umond,    39 9.W.. 610.*
            In the case of Rlohey, et al.,    v. Hoor, 249 3.W.
'172, 173, (Sup.) Chief Juetloe C\ireton, after quoting ‘&ctlon
15, Artiole   8, of the present Constitution,    supra, end sirnil-
ar provlsioas   of the Oonstltutlon of 1869, states es followat
                   'The dlfferenoe   between these two provisions
             1s apparent, but, in so far 88 a lien 1s given oa
             lnnd for taxes,, the language used 15 aubstantlal-
             ly identical,    ehd in mo8nlng precisely   the name.
             Prior to the incorporation     of the language uoed
             in aeotion 20, just quotbd, with reference       to a
             lien on land for taXe8, in the Constitution       of
             1876, its meanin& had been definitely      doolared
             b this court.      As used ln the Constitution    of
             18 69 it was held to mean that the lien provided
             iOr ettnohed,    not to the property Of the taxpayer
-             --
    -7-            ’
          !
          f                                                                           ’ 233


                       Ronorable Bruoe Li Parker, page 4


                          generally,but only to each separate tract or par-
                          cel of land for the taxes assessed agalnst'lt. ...
                       ~.(Citing cases) By.lnoorporatlngthis language in
                      : 'the Constltutlm of,1876 wlthout~mtorlal'change ~.:
                   .    '~or modlfloatlon, the people la adoptlng the Con-
                      "   stltutlon neoessarllyadopted the oonetruotlon
                   .~ ""."prevlously given it by the hlghest~court.ofthe    -.~
                          state, and the language of'the present Constltu- '.."
                          tlon has the sama meaning which it had la that'
                         'of1869 as declared by the Supreme Court. ...
                          (Cltiug onses)'
                                 Therefore, it la the opinion of this department
                       that the peualtles and lnttorestconstitute a lien against
                       the land, ilthoUgh the delinquent Humphry 1s deceased. How-
                       ever, such lien attaches only against the portloular tract
                       OS land upon which the taxes were delinquent, and does not
                       attach to other lands or property of tho sstate. In other
                       words, a lien sttachea against esoh tract of Land oalg for
                       the taxes, interest and penalties against it.
                                    Benoe, there 1s no valid lien against the remainder
                       of the estate of the d&cadent, if any, unless the estate la
                       or beoomss insolvent, la whloh event Article 7269, Revised
                       Civil Statutes,.would be applioable. The entire estate of
                       the decedent la liable for any deflol8nog judgzeat which
                       might, exist   rite~foreolosure       sad aale of the landed
                       property for thq delillQU8Ilt   t8.x8Unlldpennltles.
                                                                 Very truly   yours
                                                .           ATTORNEY GEMERALOFTEXAS

                                      ‘,   .c
                                                            BY
                                                                              Aeelstant'